Sam Robinson, Associate Justice, dissenting. The appellant is a negro man, married and the father of a child. Certainly in making the attack on the 14 year old white girl at a lonely spot in the nighttime he had an intent to do something besides merely choke her and drag her under a viaduct. In addition to choking her and dragging her under the viaduct, he put his hand over her mouth and threatened to kill her if she screamed. These actions all indicate an intent to do something. Twelve men, qualified jurors, who had the opportunity to see and hear both the defendant and the little girl, said that they believed that the defendant intended to rape the child. Here, the majority is saying that the jury had no valid right to reach such conclusions. Since the majority has said that the evidence is not sufficient to show an intent to rape, I think the majority should point out in what way the defendant’s actions were inconsistent with an intent to rape. The jury was entitled to draw any reasonable inference deducible from the evidence. "Where the facts proved in a case are such that men of reasonable intelligence may honestly draw therefrom different conclusions on the question in dispute, the case should be submitted to the jury for determination, Van Lodge AOUW v. Banister, 80 Ark. 190, 96 S. W. 2d 742. Where a fair minded man might honestly differ as to the conclusion to be drawn from the facts, whether controverted or not, the question at issue is for the jury. Williams v. Cooper, 224 Ark. 317, 273 S. W. 2d 15. McGeorge Construction Company v. Mizell, 216 Ark. 509, 226 S. W. 2d 566. Wren v. D. F. Jones Construction Company, 210 Ark. 40, 194 S. W. 2d 896. Here the majority is saying that the trial court should have directed a verdict of “not guilty” on the charge of assault with intent to rape, because no reasonable person could draw an inference from the evidence that the one who made the attack intended to rape the little girl. I don’t see how it can be said that no reasonable person could draw an inference from the testimony that the defendant who made the attack intended to commit rape. If the negro did not intend to rape the little girl, why did he attack her? She did not know him, she had done him no harm. Did he merely want to play with her? Certainly it is not the custom or practice for white girls to play with negro men at lonely spots on dark nights. The defendant had no reason to think she would play with him. If he did not intend to rape her, why did he grab her by the throat? Why did he put his hand over her mouth? Why did he threaten to kill her if she made an outcry? Why did he drag her under the viaduct? There is no indication that she was a person that one would want to rob. There is no showing that she had a dime. If the defendant had merely wanted to murder her, he could easily have done that without dragging her anywhere or giving her any time to make an outcry. The answers all add up to one thing and one thing only. The defendant intended to rape the little girl. The majority cite four cases to support the view expressed. Three of the cases are easily distinguishable from the case at bar. First is the case of Anderson v. State, 77 Ark. 37, 90 S. W. 846. In that case there was not a scintilla of evidence to the effect that the defendant intended to commit rape. True, he made improper advances to the little girl, offered her $10.00 and when she would not agree to his suggestions, she was permitted to return to the waiting room of the railroad. At no time did the defendant use any violence whatever. He certainly did not grab her by the throat and put his hand over her mouth and threaten to kill her. Next the majority cite Paul v. State, 99 Ark. 558, 139 S. W. 287. This case is similar to the Anderson case. In the Paul case the defendant made improper remarks to a married woman, placed his hand on her arm and offered her fifty cents. There was no evidence whatsoever of an attempt to commit rape. The next case cited by the majority is Douglas v. State, 105 Ark. 218, 150 S. W. 860. Again in that case the defendant made improper requests of a young girl, who at the time was in bed with her sister. The defendant had been having an affair with the sister for a long time. There was no evidence that he intended to rape the young girl to whom he made the improper remarks. The next case cited by the majority is Willis v. State, 193 Ark. 182, 98 S. W. 2d 72. That case does support the majority. There, two drunken toughs made an attack on a 14 year old girl that they did not know. They tore her shirt, invited her to go home with them, accused her of having a foul disease, threw her in a ditch and one of them got on top of her. The effect of the opinion in that case is that there is no evidence from which a reasonable person could draw an inference that the thugs intended to rape the child. The decision is wrong. It is contrary to the overwhelming weight of authority; it is indefensible and it should not be followed. The great weight of authority is that facts such as the facts in the case at bar are sufficient to sustain a conviction of assault with intent to rape. In State v. Axelson, (Wash.) 223 P 2d 1058, the facts are very similar to the facts in the case at bar. In the Axelson case the Court stated the facts as follows: “On the night of November 20, 1949, at approximately 9:45 p.m., the prosecuting witness was walking along State Street, in the city of Bellingham. It was deserted. She testified that after she passed the Armory she saw something crouched coming down the center of the street, and ... I thought it was our dog, . , . and right then the man came walking down the street toward me, . . . and he ran up to me and put his arm around me and put his hand over my mouth and he said: ‘I want to talk to you’ and he kept pushing me backwards, and right behind me was a big bank . . . and he kept working me backwards and I was struggling and I had my bag in my hand, and I ... hit his face as hard as I could and his hand slipped away from my mouth and I let out an awful scream and, ... he reached up with his fist and hit me ... on the cheek with his fist, and I fell to the ground.” The Court said “We are not prepared to say, as a matter of law, that the jury was not authorized to infer an intent to commit rape in this case.” Jackson v. State, 35 S. W. 2d 409 (Tex.), is another case directly in point. The Court said: “. . . The issue of whether or not the assault was made with the specific intent to rape, to have carnal knowledge of the woman assaulted without her consent by force was fairly submitted to the jury in the court’s charge, and, the jury having decided said issue against the appellant, we see no reason under the facts in this case to disturb the verdict.” In Washington v. State, (Tex.) 103 S. W. 879, the Court said: “Appellant further contends that the proof of the specific intent to rape is not sufficiently made out by the state; that under the circumstances the proof equally tends to show that appellant may have entertained the intent to rob. We do not agree with this contention. The evidence shows that appellant seized hold of the prosecutrix; made no demand of her to surrender her property; he knew she was a woman, and there is no testimony tending to show that he had any reason to believe she had valuables; she attempted to scream, and he merely told her to hush, and then persisted in choking her down, evidently to make her hush. If he had wanted to take her valuables, he had ample opportunity to do so. If appellant had any other purpose than to have carnal intercourse with prosecutrix, there is no manifestation of it in this record, and the circumstances furnished him ample opportunity to have taken her pocketbook, which was in her hand at the time of the assault, or to have taken her breastpin from her neck, if he had so desired. His setting upon a yonng girl in the nighttime, under the circumstances, and his violence, and when she attempted to scream telling her to hush, would strongly indicate his intent. In our opinion, the facts, are amply sufficient to show his purpose, and, hut for the fact of her screams, and of assistance rushing to her rescue, he would, no doubt, have accomplished his design.” The same thing is true in the case at bar. If the child had not been able to scream in time, the chances are that she would have been raped. Other cases with similar facts in which the Court held the evidence to be sufficient to support the conviction are People v. Jones, (Cal.) 296 P 219, and in People v. Mayer, (Ill.) 64 N. E. 2d 372, the Court said: “It is for the jury to determine the intent. The intent to rape may become manifest from words, actions, violence or other conduct. In the same way actions may disclose whether the purpose is to be accomplished by undue familiarity, indecent proposals or insulting conduct. ’ ’ In Morgan v. State, 189 Ark. 981, 76 S. W. 2d 79. In speaking of a charge of assault with intent to rape, this Court said: “. . . If the assault is actually begun and the intent can be inferred from the acts committed, the offense is complete, notwithstanding the fact that the assailant may, for some reason, relent and forbear from the consummation of his purpose.” It is my opinion that judgment in the case at bar should be affirmed and that in reversing it a very bad precedent is being established and one that will have serious repercussions. For the reasons heretofore set out, I respectfully dissent. I am authorized to say that Mr. Justice George Rose Smith and Mr. Justice Neill Bohlinger join in this dissent.